Citation Nr: 1826286	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including a depressive disorder, and adjustment disorder and an anxiety disorder, to include as secondary to service-connected right knee, right hip, and left hip disorders.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to a disability rating in excess of 10 percent for a right knee disorder.

5. Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right hip prior to February 25, 2011, and in excess of 50 percent from April 12, 2012, forward.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, May 2008, and December 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2007, the RO denied entitlement to service connection for depression, a right hip disorder and asthma; entitlement to a rating in excess of 10 percent for a right knee disorder; and entitlement to a TDIU.  In May 2008, the RO denied entitlement to service connection for PTSD.

Subsequently, a December 2011 decision review officer (DRO) decision granted service connection for degenerative arthritis of the right hip assigning an initial evaluation of 10 percent effective June 20, 2006; an evaluation of 100 percent effective February 25, 2011 for convalescence; and an evaluation of 30 percent effective April 1, 2012.  Thereafter, a November 2013 rating decision increased the rating for the right hip disorder from 30 percent to 50 percent effective April 1, 2012.  

In addition, the Veteran testified at a Board hearing before the undersigned in October 2017.  A transcript is of record.  

The Veteran also perfected an appeal of a January 2015 rating decision concerning the disability rating assigned for a left hip disorder.  As he is awaiting the scheduling of a video-conference before the Board on this issue, it will be addressed in a subsequent Board decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

At the October 2017 Board hearing, the Veteran stated that he was in receipt of Social Security disability insurance, but the medical treatment records from the Social Security Administration (SSA) have not been obtained and associated with the claims file.  These documents must be obtained and made a part of the claims file before a decision can be made on the issues currently on appeal.

Regarding the Veteran's claims for increased ratings for his right hip and right knee disorders, the Veteran indicated these disabilities had increased in severity since the last VA examinations in for the right knee and right hip disorders, respectively.  The Veteran also indicated that it was hard to describe his pain and flare-ups because of the amelioration of these symptoms by his prescribed medication.  In light of this evidence, new VA examinations are in order.

Remand is also warranted in order to obtain medical opinions concerning the Veteran's acquired psychiatric disorder and asthma, as well as an examination for his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Ask that the Veteran complete and return a VA Form 21-8940, that details his employment since 2006.

2.  Make arrangements to obtain the Veteran's treatment records from the Boston VA Healthcare System, dated from April 1987 to November 1998 (to include any archived records) and dated from December 2017 forward.

3. Make arrangement to obtain the Veteran's treatment records from the Bedford and Northampton VA treatment facilities (to include any archived records), dated from April 1987 forward.

4.  Make arrangements to obtain a copy of any SSA decision denying or granting disability benefits to the veteran.  Request from SSA copies of all the documents or evidentiary material that was used in considering the Veteran's claim for disability benefits.

5. Upon receipt of all additional treatment records, schedule the appropriate VA examination(s) to reassess the severity of the Veteran's service-connected right hip and right knee disorders.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.

The examiner(s) should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, and/or range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, the examiner(s) should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint(s) in question and any paired joint(s).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner(s) is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In any event, the type of test performed (i.e. active or passive, weight-bearing or nonweight-bearing), must be specified.  If the examiner(s) is/are unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner(s) should also state whether the examination(s) is/are taking place during a period of flare-up.  If not, the examiner(s) should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner(s) should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner(s) must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's right hip and right knee (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria). 

If the examiner(s) cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

6.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any currently diagnosed psychiatric disorders. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

(a)  The examiner must identify all psychiatric disorders found to be present in accordance with the DSM-IV or DSM-V since 2006.

(b)  If the Veteran meets the DSM-IV or DSM-V criteria for a diagnosis of PTSD, the examiner should offer an opinion whether it is at least as likely as not (probability approximately 50 percent) that PTSD is related to any in-service stressor(s). 

(c) If the Veteran meets the DSM-IV or DSM-V criteria for any psychiatric diagnoses other than PTSD (i.e., depressive disorder, anxiety disorder, adjustment disorder, etc.), offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the psychiatric disorder had its clinical onset during active service or is related to any incident of service, to include any in-service stressor(s).

(d) If the Veteran meets the DSM-IV or DSM-V criteria for any psychiatric diagnoses other than PTSD (i.e., depressive disorder, anxiety disorder, adjustment disorder, etc.), offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the psychiatric disorder was either (i) caused by, or (ii) aggravated by, his service-connected right knee, right hip, and left hip disorders, to include by any pain and functional limitations associated with these disorders.  In rendering this opinion, the examiner should consider the June 22, 2006 VA Physical Therapy Consult note indicating that the Veteran was somewhat depressed about his conditions (of the knee and hip).

The examiner is asked to provide a rationale for the opinions rendered. If the examiner concludes that an opinion cannot be provided without resort to mere speculation, this must be supported by a specific explanation that discusses this evidence, and discusses what data or information is missing that would be necessary to render the opinion.  

7.  Schedule the Veteran for an appropriate VA examination to evaluate asthma. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current respiratory disorder, including asthma, had its clinical onset during active service or is related to any incident of service, to include exposure to dust, gunpowder and debris from firing weapons, and/or diesel fumes from trucks.

The examiner is asked to provide a rationale for the opinions rendered. If the examiner concludes that an opinion cannot be provided without resort to mere speculation, this must be supported by a specific explanation that discusses this evidence, and discusses what data or information is missing that would be necessary to render the opinion.  

8.  Provide the Veteran with an appropriate VA examination to evaluate the issue of entitlement to a TDIU.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities (right knee, right hip, and left hip disorders) on his ability to obtain and maintain employment. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

9.  After completing the above actions and any other development, the Veteran's claims should be readjudicated.  If the claims remain denied, a SSOC should be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


